Filed 10/29/20 Butler v. Fanara CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



CECILIA BUTLER,                                                      D075222

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. 18FDV04827S)

BRETT FANARA,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Maryann Kotler, Judge. Affirmed.

         Brett Fanara, in pro. per., for Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
         Defendant Brett Fanara challenges the trial court’s order granting
plaintiff Cecilia Butler a five-year restraining order against him. We affirm
the order, as explained below.
                                BACKGROUND
      On October 24, 2018, plaintiff filed a request for a restraining order
against defendant, whom she described as her ex-boyfriend. The court held a
hearing on November 29, 2018, with both parties present. Neither plaintiff
nor defendant requested that a reporter be present, so there is no reporter’s
transcript of what occurred. The court granted plaintiff a restraining order,
effective for five years. The court ordered defendant to relinquish his
firearms. He did so on December 7, 2018. Defendant has timely appealed,

representing himself. Plaintiff did not respond to the opening brief.1
      Defendant submitted a proposed settled statement to the court. The
court found it improper and provided a statement of what happened at the
hearing:
           “The [defendant’s] proposed witnesses were excluded from
           the courtroom during testimony. After [defendant] made
           an offer of proof regarding his witnesses, the court ruled
           the proposed testimony of the witnesses was not relevant.
           None of the proposed witnesses were percipient witnesses
           or alibi witnesses.




1      Plaintiff has not filed a respondent's brief. This, however, does not
absolve us of adjudicating the merits of defendant’s appeal. (See In re Bryce
C. (1995) 12 Cal. 4th 226, 232–233 [noting that "[i]f an appellant fails to file a
brief, the appeal may be dismissed entirely," but "if the respondent fails to
file a brief, the judgment [or order] is not automatically reversed" as the
"reviewing court 'may accept as true the statement of facts in the appellant's
opening brief and, unless the appellant requests oral argument, may submit
the case for decision on the record and on the appellant's opening brief' "]; see
also Votaw Precision Tool Co. v. Air Canada (1976) 60 Cal. App. 3d 52, 55
[noting that, although some courts treat the failure to file a respondent's brief
as consent to reversal, the "better rule . . . is to examine the record on the
basis of appellant's brief and to reverse only if prejudicial error is found"].)
                                        2
         “The court found the [plaintiff] had presented substantial
         evidence for the court to find by a preponderance of the
         evidence the [defendant] had committed several acts of
         domestic violence. The court found [plaintiff] and
         [plaintiff’s] witnesses to be credible. The court found the
         [defendant’s] lodgments regarding prior text messages to be
         irrelevant.

         “The [defendant] argued that because he had spent
         considerable time and money doing things for the [plaintiff]
         and her family, the court should not issue a domestic
         violence restraining order against him. The court found
         [defendant’s] testimony was not credible. . . .”

                                 DISCUSSION
      Defendant challenges the sufficiency of the evidence supporting the
court’s granting of a restraining order against him, and the exclusion of his
evidence. He has not, however, provided a record that would enable us to
determine if the court erred.
      We review a court’s decision to issue or deny a restraining order for an
abuse of discretion. (Herriott v. Herriott (2019) 33 Cal. App. 5th 212, 223.) If
the court exercised its discretion within the bounds of law, we will affirm its
order when supported by substantial evidence. (Ibid.; see also Fam. Code, §
6300 [issuance of protective order].)
      “[I]t is a fundamental principle of appellate procedure that a trial court
judgment is ordinarily presumed to be correct and the burden is on an
appellant to demonstrate, on the basis of the record presented to the
appellate court, that the trial court committed an error that justifies reversal
of the judgment. . . . . ‘In the absence of a contrary showing in the record, all
presumptions in favor of the trial court’s action will be made by the appellate
court.’ ” (Jameson v. Desta (2018) 5 Cal. 5th 594, 608–609 (Jameson).)



                                        3
“Credibility determinations are the province of the trial court.” (McCord v.
Smith (2020) 51 Cal. App. 5th 358, 364.)
         Without a record of the oral proceedings, we cannot resolve this appeal
in defendant’s favor. (Jameson, supra, 5 Cal.5th at p. 609; Hernandez v.
California Hospital Medical Center (2000) 78 Cal. App. 4th 498, 502.)
Litigants who represent themselves in propria persona are held to the same
standard as attorneys. (See Rappleyea v. Campbell (1994) 8 Cal. 4th 975,
984–985; Kobayashi v. Superior Court (2009) 175 Cal. App. 4th 536, 543.)
         In the absence of a transcript of the hearing, we accept the court’s order
describing the evidence as the basis for our review. We reject defendant’s
proposed settled statement and the facts he states in his appellate brief to the
extent they are contradicted by the trial court. “[W]hen the litigant fails to
convince the trial judge that his proposed [settled] statement accurately
reflects the proceedings in question, the action of the judge who heard and
tried the case must be regarded as final.” (Cross v. Tustin (1951) 37 Cal. 2d
821, 826; Burns v. Brown (1946) 27 Cal. 2d 631, 634–635 [we do not determine
if appellant’s statement of evidence is accurate when trial court found it was
not].)
         Accepting the court’s statement of facts and credibility findings, as we
must, we conclude that no error occurred and substantial evidence supported
the court’s ruling. The testimony of defendant’s proposed witnesses and his
proposed evidence were not relevant. The court properly excluded irrelevant
evidence. Plaintiff was credible; defendant was not. Defendant has not
rebutted the presumption that the trial court was correct.




                                          4
                                  DISPOSITION
      The order is affirmed. No costs awarded because plaintiff Butler did
not participate in this appeal.


                                                                  BENKE, J.

WE CONCUR:




McCONNELL, P. J.




GUERRERO, J.




                                       5